Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Allowable Subject Matter
Claims 2-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2. The method of claim 1 further comprising:
detecting stop words in the business data associated with the business from a pre-defined list of stop words;
removing the detected stop words from the business data associated with the business;
lemmatizing the business data associated with the business; and
embedding the lemmatized business data to the vector space to obtain the business vector.
3. The method of claim 2 further comprising:
calculating a term frequency-inverse document frequency (TFIDF) value for each word of the lemmatized business data;
ranking the calculated TFIDF values;
 identifying a top pre-defined number of words with a highest rank; and embedding the identified words to obtain the business vector.
4. The method of claim 2 further comprising: calculating a term frequency-inverse document frequency (TFIDF) value for each word of the lemmatized business data; identifying a pre-defined number of words with TFIDF values above a certain threshold: and embedding the identified words to obtain the business vector.
5. The method of claim 1, wherein embedding the business data associated with the business comprises: applying a word2vec model, the applying comprising: creating a bag-of-words representing the business data, the bag-of-words including each word in the business data and an associated multiplicity of each word; and converting each word in the business data into a vector based on the bag of words and not based on grammar and word order.
6. The method of claim 1, wherein calculating the relation metric comprises calculating an inner product between the business vector and the vector of the plurality of other vectors. f. The method of claim 6 further comprising using a sigmoid function on the inner product to keep the relation metric between zero and one, wherein a one corresponds to a related pair of vectors and a zero corresponds to an unrelated pair of vectors.
8. The method of claim 7, wherein the server comprises a neural network trained on related and non-related pairs of invoices and business descriptions to: embed related business descriptions to similar regions in the vector space; and embed unrelated business descriptions to different regions in the vector space. 
9. The method of claim 8, wherein the neural network is a first neural network, wherein the server comprises a second neural network trained on related and non- related pairs of invoices and business descriptions to: 
embed related invoices to similar regions in the vector space; and
embed unrelated invoices to different regions in the vector space.
10. A method of training a network to identify related business-invoice pairs performed by a server comprising a first encoder and a second encoder, said method comprising:
embedding, by the first encoder, a plurality of business descriptions to a vector space to obtain a plurality of business vectors, each business description corresponding to an invoice;
embedding, by the second encoder, each corresponding invoice to the vector space to obtain a plurality of invoice vectors;
calculating a relation metric for each description-invoice pair;
training a neural network with the description-invoice pairs and the corresponding relation metrics to predict whether a new invoice and a new business description are related;
training the first encoder to embed related business descriptions to similar regions in the vector space; and 
training the second encoder to embed related invoices to similar regions in the vector space.
11. The method of claim 10 further comprising training the neural network, the first encoder, and the second encoder jointly in an end-to-end process, the process including:
receiving a plurality of description-invoice pairs and a plurality of relation metrics as labelled training data, each description-invoice pair including an associated relation metric and a label indicating whether the description-invoice pair is related; and                       
applying a back-propagation algorithm to train each of the neural network, first encoder, and second encoder based on the received description-invoice pairs and associated relation metrics.
12. |The method of claim 10 further comprising: 
detecting stop words in the plurality of business descriptions from a pre-defined list of stop words;
removing the detected stop words from the plurality of business descriptions;
lemmatizing the plurality of business descriptions to obtain lemmatized business descriptions; and embedding, by the first encoder, the lemmatized business descriptions to the vector space to obtain the plurality of business vectors.
13. | The method of claim 12 further comprising:
calculating a term frequency-inverse document frequency (TFIDF) value for each word of each lemmatized business description;
ranking the calculated TFIDF values;
identifying a top pre-defined number of words with a highest rank; and
embedding, by the first encoder, the identified words to obtain the business vector.
14. | The method of claim 12 further comprising:
calculating a term frequency-inverse document frequency (TFIDF) value for each word of each lemmatized business description;
identifying a pre-defined number of words with TFIDF values above a certain threshold: and
embedding, by the first encoder, the identified words to obtain the business vector.
15. | The method of claim 10, wherein embedding, by the second encoder, each corresponding invoice to the vector space comprises:
embedding each word of each line item of the invoice to create a plurality of word vectors for each line item:
feeding the plurality of word vectors for each line item to a long short-term memory (LSTM) layer;
combining, via the LSTM layer, the plurality of word vectors to obtain a line item vector representing each invoice line item; and 
combining, using a neural network, the plurality of line item vectors to obtain an invoice vector:
wherein combining includes at least one of vector addition, vector subtraction, scalar multiplication, sigmoid function multiplication, or hyperbolic function multiplication.
16. | The method of claim 10, wherein calculating the relation metric comprises calculating an inner product between a business vector and an associated invoice vector.
17. | The method of claim 16 further comprising using a sigmoid function on the inner product to keep the relation metric between zero and one, wherein a one corresponds to a related pair of vectors and a zero corresponds to an unrelated pair of vectors.
19. The system of claim 18, wherein the server is configured to apply a word2vec model, the applying comprising: creating a bag-of-words representing the business data associated with the business, the bag-of-words including each word in the business data associated with the business and an associated multiplicity of each word; and converting each word in the business data associated with the business into a vector based on the bag of words and not based on grammar and word order.
20. The system of claim 18, wherein sending business data associated with the second business to the user device comprises: identifying an invoice associated with the second business; anonymizing text of the invoice to create anonymized text; removing stop words from the anonymized text; lemmatizing the anonymized text to create lemmatized text; and sending the lemmatized and anonymized text to the user device

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priness (US 2017/0031996) in view of Okabayashi (US 2014/0195391) in view of Corcoran (US 10,699,112) in view of Zhu (US 2013/0030913) and further in view of Frieden (US 2011/0087678).      
Regarding claim 1, Priness discloses: 
receiving a request for recommended business offerings from a device;
	Priness [0088] Recommendations may be presented to the user by presentation component 298 based on a specific request for recommendations from the user and/or a user device associated with the user, or may not be specifically requested. For example, in some cases, a user may request recommended service content items while browsing an app store application. As another example, recommendations could be pushed to a user device and presented actively or passively on the user device, such as based on detecting a particular venue visit by the user.

receiving business data associated with a business from the device,
Priness discloses the elements of the claimed invention as noted ut does not disclose above limitation.  However, Okabayashi discloses:
	Okabayashi claim 9, A server apparatus comprising: a definition information storage unit that stores definition information for generating a plurality of pieces of accounting data corresponding respectively to a plurality of accounting standards for each kind of business data created from data of a business system; a business data receiving unit that receives the business data from a client apparatus connected via a network; and an accounting data generation unit that reads from the definition information storage unit definition information corresponding to a kind of the business data received by the business data receiving unit, and generating a plurality of pieces of accounting data corresponding respectively to the plurality of accounting standards from the business data in accordance with the read definition information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Okabayashi for the purpose of receiving business data from a client apparatus.   

the business data comprising invoice data associated with the business
Priness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Corcoran discloses:
	Corcoran col 2, lines 50-55, Business forms typically contain many composed layout elements such as tables or key-value pairs, where a key or label is visually associated with a value. In a business form such as an invoice, key-value pairs can be one of the most vital elements, as much of the extractable information in invoices can be found in these key-value pairs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Corcoran for the purpose of creating a business invoice comprising key-value pairs.  

embedding the business data to a vector space to obtain a business vector, the vector space comprising a plurality of other vectors associated with other businesses;
Priness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zhu discloses:
	Zhu [0005], creating a feature vector for each of a plurality of local  businesses from the subset of aggregate data, and computing a score for the respective feature vectors,  the plurality of local businesses being within a region of the location contained in the ad request, and selecting one or more ads based on the scores and providing the selected ads as a response to the ad request.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Zhu for the purpose of creating a feature vector for each of a plurality of local businesses.  

calculating a relation metric between the business vector and a vector of the plurality of other vectors, the vector being associated with a second business, the relation metric representing a degree of relation between the business and the second business;
Priness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Frieden discloses:
	Frieden, claim 1, performing by the computer system, a Tanamoto similarity comparison using the first vector and the second vector to calculate a similarity value that identifies an amount of similarity between actions involving the first object and actions involving the second object 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Frieden for the purpose of performing a similarity comparison using the first vector and the second vector to calculate a similarity value.

determining that the relation metric is above a pre-defined threshold value; and
	Frieden [0019] While the above discusses item-to-item similarity, a user-to-user similarity score may be desired. To determine the amount of similarity between two users, a vector may be created for each user. This vector may contain a series of elements that each identify an action or a series of actions performed by the user involving a particular item. Vectors associated with different users may be compared to determine a similarity score between the two users, based upon the objects each user has interacted with and what actions those users have performed involving the objects. This similarity score may be stored or presented to a user. If the similarity score is low, the users may not be presented with any recommendation regarding the other user. However, if the similarity score is high, one or both of the users may be presented with a recommendation that she is similar to the other user. After a similar user has been determined, items which the similar user has worked with may be recommended to the other user.

responsive to the determining, sending business data associated with the second business to the device, 
	Frieden claim 1, presenting by the computer system, an indication of the second object to the user, where the indication is at least partially based on the similarity value between the first object and the second object

the business data associated with the second business comprising invoice data associated with the second business.
	Corcoran, col 2, lines 50-55, Business forms typically contain many composed layout elements, such as tables or key-value pairs, where a key or label is visually associated with a value.  In a business form such as an invoice, key-value pairs can be one of the most vital elements as much of the extractable information in invoices can be found in these key-value pairs.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priness in view of Okabayashi in view of Corcoran in view of Zhu in view of Frieden and further in view of  Hercock (US 2022/0027477).       
Regarding claim 18, Priness discloses:
a user device;
	Priness [0001] 
one or more processors:
	Priness [0105]
a server: 
	Priness [0025], [0026] 
and a non-transitory computer-readable medium for recommending offerings to a business comprising instructions stored on the server that, when executed by the one or more processors, cause the server to perform a process operable to:
	Priness [0023], [0041], [0105] 
receive a request for recommended business offerings from the user device; 
Priness [0088] Recommendations may be presented to the user by presentation component 298 based on a specific request for recommendations from the user and/or a user device associated with the user, or may not be specifically requested. For example, in some cases, a user may request recommended service content items while browsing an app store application. As another example, recommendations could be pushed to a user device and presented actively or passively on the user device, such as based on detecting a particular venue visit by the user.

receive business data associated with a business from the user device, 
Priness discloses the elements of the claimed invention as noted ut does not disclose above limitation.  However, Okabayashi discloses:
	Okabayashi claim 9, A server apparatus comprising: a definition information storage unit that stores definition information for generating a plurality of pieces of accounting data corresponding respectively to a plurality of accounting standards for each kind of business data created from data of a business system; a business data receiving unit that receives the business data from a client apparatus connected via a network; and an accounting data generation unit that reads from the definition information storage unit definition information corresponding to a kind of the business data received by the business data receiving unit, and generating a plurality of pieces of accounting data corresponding respectively to the plurality of accounting standards from the business data in accordance with the read definition information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Okabayashi for the purpose of receiving business data from a client apparatus.   

the business data comprising invoice data associated with the business; 
Priness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Corcoran discloses:
	Corcoran col 2, lines 50-55, Business forms typically contain many composed layout elements such as tables or key-value pairs, where a key or label is visually associated with a value. In a business form such as an invoice, key-value pairs can be one of the most vital elements, as much of the extractable information in invoices can be found in these key-value pairs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Corcoran for the purpose of creating a business invoice comprising key-value pairs.  

embed the business data to a vector space to obtain a business vector, the vector space comprising a plurality of other vectors associated with other businesses; 
Priness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Zhu discloses:
	Zhu [0005], creating a feature vector for each of a plurality of local businesses from the subset of aggregate data, and computing a score for the respective feature vectors,  the plurality of local businesses being within a region of the location contained in the ad request, and selecting one or more ads based on the scores and providing the selected ads as a response to the ad request.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Zhu for the purpose of creating a feature vector for each of a plurality of local businesses.  

calculate a relation metric between the business vector and a vector of the plurality of other vectors, the vector being associated with a second business, the relation metric representing a relation between the business and the second business; 
Priness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Frieden discloses:
	Frieden, claim 1, performing by the computer system, a Tanamoto similarity comparison using the first vector and the second vector to calculate a similarity value that identifies an amount of similarity between actions involving the first object and actions involving the second object 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Frieden for the purpose of performing a similarity comparison using the first vector and the second vector to calculate a similarity value.

analyze the relation metric with a neural network trained to determine whether the business vector and the vector of the plurality of other vectors are related;
Priness discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Hercock discloses:   
	Hercock [0058] Thus, the comparator 216 can be adapted to comparing multiple generations of vector representations by training a recurrent neural network for the software system 200 based on the multiple generations of vector representation. In this way, the trained recurrent neural network is suitable for classifying a subsequent vector representation as changed or sufficiently different in relation to multiple generations of vector representations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Priness to obtain above limitation based on the teachings of Hercock for the purpose of for classifying a subsequent vector representation as changed or sufficiently different in relation to multiple generations of vector representations.

and responsive to the determining, send business data associated with the second business to the user device, 
Frieden claim 1, presenting by the computer system, an indication of the second object to the user, where the indication is at least partially based on the similarity value between the first object and the second object

the business data associated with the second business comprising invoice data associated with the second business.
Corcoran, col 2, lines 50-55, Business forms typically contain many composed layout elements, such as tables or key-value pairs, where a key or label is visually associated with a value.  In a business form such as an invoice, key-value pairs can be one of the most vital elements as much of the extractable information in invoices can be found in these key-value pairs.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161